Citation Nr: 1138271	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from January 1943 to December 1946.

This matter arises to the Board of Veterans' Appeals (hereinafter: the Board) from April and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.  In pertinent part of an April 2010-issued rating decision, the RO granted special monthly compensation at the housebound rate, but denied special monthly compensation at the aid and attendance rate.  A May 2010 rating decision continued the denial of special monthly compensation at the aid and attendance rate. 

In April 2011, the Board remanded the case for an examination.  

Service connection for an acquired psychotic disorder, for residuals of traumatic brain injury, and for peripheral vascular disease have been raised by the record but have not been adjudicated.  The claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, a VA aid and attendance examiner concluded that the Veteran does not require aid and attendance due to service-connected disabilities.  It is unclear that the examiner considered all service-connected disabilities.  Moreover, the claims files reflect that additional disabilities are potentially service-connected.  The question of entitlement to special monthly compensation at the aid and attendance rate must be re-addressed by a VA physician after all implied service connection claims are adjudicated.  

A November 2004 VA psychiatric assessment notes that the Veteran suffered a head concussion during combat in WW II.  Along with a diagnosis of PTSD, the examining psychiatrist found an active psychotic disorder and related it to a head concussion suffered during WW II.  Thus, a claim for direct service connection for a psychotic disorder, and possibly for residuals of a traumatic brain injury, is implied and is inextricably intertwined with the issue on appeal.  

A November 2010 VA compensation examination report contains a diagnosis of peripheral vascular disease due to cold injuries.  The report also notes peripheral neuropathy due to cold injuries.  Thus, claims for secondary service connection for peripheral vascular disease and peripheral neuropathy are implied and are inextricably intertwined with the issue on appeal.  

In a May 2011 VA examination report, the physician stated, "His short term memory loss IS NOT DUE to service-connected residuals of cold injury."  This medical opinion is lacking, as service connection has also been established for post-traumatic stress disorder (PTSD), rated 100 percent disabling, and the physician did not address whether short term memory loss is related to PTSD.

Moreover, in February 2010, a private physician had examined the Veteran and reported that he is unable to prepare food and to clean-up, he has occasional incontinence, and that he is not mentally competent.  The recent VA examiner mentioned that the February 2010 report was considered, but then failed to explain why these impairments would not require aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must address the implied service connection claims noted above.

2.  Following the above action, the claims files must be returned to the VA physician who performed the May 2011 aid and attendance examination.  The AMC should inform the physician of each service-connected disability so that it is clear that all service-connected disabilities are included in the opinion.  

The physician is asked to review the pertinent medical history and then address whether it is at least as likely as not (50 percent or greater probability) that all service-connected disabilities would render the Veteran in need of aid and attendance.  

The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the aid and attendance claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for an examination, if scheduled, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


